DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction/Election Requirement filed 12 September 2022 for the application filed 18 May 2020. Claims 1-22 are pending (Claims 7-16 and 22 are withdrawn; Claims 12, 20, and 22 are amended).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-21, drawn to a method of separating thorium from uranium and their decay products) and Species A (the ion exchange resin being selective for uranium) in the reply filed on 12 September 2022 is acknowledged.
Claims 7-16 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group (Claim 22) and a nonelected species (Claims 7-16), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 September 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to because FIG. 1 and FIG. 2 contain illegible labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities:
“wherein the separating comprises .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 6, there is insufficient antecedent basis for “the remaining thorium” in line 7.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.
	Regarding Claim 21, the claim requires that a secondary solution is introduced. However, there is no indication where in the method steps of Claim 1 the claimed secondary solution will be introduced. The Examiner will assume Applicant intended introducing a secondary solution prior to combining the nuclear fuel feedstock with a first acid.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HORWITZ et al. (Analytica Chimica Acta, 266, 1992, 25-37) in view of ROBERTSON et al. (US PGPub 2021/0027905 A1).
Regarding Claim 1, HORWITZ discloses a method for the separation of uranium from environmental sample mixtures (abstract; pg. 26, col. 2, par. 1). One of these mixtures comprises uranium and thorium prepared in 2 M nitric acid solution (i.e., a method for [a] separation of thorium from uranium and their decay products; combining a nuclear fuel feedstock comprising thorium and uranium with a first acid to form a first solution; pg. 27, par. spanning col. 1-2); this mixture was applied to a U/TEVA column – said column being specific for uranium (i.e., contacting an ion exchange resin that is selective for… uranium with the first solution and at least partially removing the… uranium from the first solution by binding the… uranium to the ion exchange resin thereby forming a second solution; par. spanning pg. 26-27; see also Table 2, pg. 32 indicating retention of uranium on U/TEVA column). While HORWITZ further discloses the use of oxalic acid to elute adsorbed compounds from the column (pg. 31, col. 1, par. 1), HORWITZ is deficient in disclosing the step of combining the second solution with oxalic acid to precipitate uranium or thorium from the second solution to form a precipitate and separating the precipitate from the second solution.
ROBERTSON discloses a method for separating thorium from other actinides, e.g., actinium and radium (p0002). Thorium and other actinides are first treated in a weak acid (e.g., nitric acid; p0012) to yield a first solution comprising at least dissolved thorium; an addition of a precipitant precipitates the majority of thorium from solution and yields a second solution with a residual portion of thorium (i.e., combining the second solution with [a precipitant] to precipitate… thorium from the second solution to form a precipitate); finally, the second solution is filtered to separate the precipitated thorium product from the second solution (i.e., separating the precipitate from the second solution; p0010). The precipitant includes oxalic acid (i.e., oxalic acid; p0011). Such a method advantageously improves on the preparation and purification of desirable radioisotopes (p0006). Thus, one of ordinary skill in the art prior to the effective filing date of the claimed invention in seeking to further purify an ion exchange-treated uranium feedstock contaminated with thorium as prepared by the method disclosed by HORWITZ would have found it obvious to include an oxalic acid precipitation step to precipitate thorium and a subsequent filtration step to separate the thorium precipitate as suggested by ROBERTSON.
Regarding Claim 2, modified HORWITZ makes obvious the method for separating thorium from uranium of Claim 1. HORWITZ further discloses the U/TEVA resin is a uranium and tetravalent actinide specific resin (i.e., the ion exchange resin is selective for uranium; par. spanning pg. 26-27). Although HORWITZ discloses the use of nitric acid in preparing a uranium and thorium solution, HORWITZ further discloses that uranium/thorium separations are somewhat better in hydrochloric acid (i.e., the first acid is hydrochloric acid; par. spanning pg. 31-32); thus, one of ordinary skill in the art would find it obvious prior to the effective filing date of the claimed invention to use hydrochloric acid as the first acid. Finally, as disclosed by ROBERTSON, thorium is the precipitated product (i.e., the precipitate comprises thorium; p0010).
Regarding Claim 3, modified HORWITZ makes obvious the method for separating thorium from uranium of Claim 2. As indicated earlier, ROBERTSON further discloses a filtering step to separate precipitated thorium product from the second solution (i.e., wherein the separating [comprises] filtering the second solution to form a filtered thorium material and a filtered solution; p0010).
Regarding Claim 6, modified HORWITZ makes obvious the method for separating thorium from uranium of Claim 3. The limitations of combining a second nuclear fuel feedstock with the filtered solution to form a third solution, the subsequent contacting of the ion exchange resin with the third solution to at least partially remove the uranium from the third solution to form a fourth solution, combining the fourth solution with oxalic acid to precipitate thorium from the fourth solution to form a second precipitate, and the separating of the second precipitate from the fourth solution are considered duplications of process steps having no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04). In this instant case, the combination of the filtered solution with a second nuclear fuel feedstock and subsequent purification, precipitation, and filtration is expected to produce a further filtered feedstock with lower thorium levels.
Regarding Claim 17, modified HORWITZ makes obvious the method for separating thorium from uranium of Claim 1. HORWITZ further discloses the chromatographic resin comprises diamyl amylphosphonate (i.e., wherein the ion exchange resin comprises a quaternary ammonium salt or diamyl amylphosphonate; pg. 26-pg. 27, first two paragraphs of §Experimental). 
Regarding Claim 19, modified HORWITZ makes obvious the method for separating thorium from uranium of Claim 1. The instant limitation requiring purifying the second solution utilizing a second ion exchange resin prior to the separating is considered a duplication of parts (namely, “ion exchange resin”) and a duplication of process steps having no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04). In this instant case, the further purification of the second solution using another “ion exchange resin” is expected to produce a further filtered solution with lower thorium levels.
	Regarding Claim 20, modified HORWITZ makes obvious the method for separating thorium from uranium of Claim 1. HORWITZ further discloses the applicability of the taught method for processing nuclear waste (pg. 36, col. 1, par. 1), which inherently contains generated transuranic elements, fission products, and decay products (i.e., wherein the nuclear fuel feedstock further comprises plutonium, a generated transuranic element, a fission product, a decay product, or a combination thereof).

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over HORWITZ et al. (Analytica Chimica Acta, 266, 1992, 25-37) in view of ROBERTSON et al. (US PGPub 2021/0027905 A1), as applied to Claim 3 above, and further in view of CLARKE (US Patent 1,335,482).
	Regarding Claim 4, modified HORWITZ makes obvious the method for separating thorium from uranium of Claim 3. Modified HORWITZ is deficient in disclosing oxidizing the filtered thorium material to form thorium dioxide.
	CLARKE discloses an improved process for separating thorium from solution after precipitation by acid solution (pg. 1, lines 11-21). An acid-treated solution containing thorium is further treated with an oxidizing agent to result in a thorium oxide precipitate (i.e., oxidizing the filtered thorium material to form thorium dioxide), which is subsequently filtered off to produce downstream products (pg. 1, lines 36-46). As indicated by CLARKE, such a process further separates thorium by improving on thorium precipitation in acid solutions (pg. 1, lines 11-24). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to oxidize the filtered thorium material to form thorium dioxide as taught by CLARKE in the method made obvious by modified HORWITZ.
	Regarding Claim 5, modified HORWITZ makes obvious the method for separating thorium from uranium of Claim 4. CLARKE further indicates the thorium oxide precipitate can be filtered off and treated for production of, e.g., a nitrate (pg. 1, lines 36-46).
	
Claim(s) 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over HORWITZ et al. (Analytica Chimica Acta, 266, 1992, 25-37) in view of ROBERTSON et al. (US PGPub 2021/0027905 A1), as applied to Claim 1 above, and further in view of MEIKRANTZ et al. (US Patent 7,736,610) with evidentiary support from MOULIN et al. (AU 2007271166 B2).
	Regarding Claim 18, modified HORWITZ makes obvious the method for separating thorium from uranium of Claim 1. Modified HORWITZ is deficient in disclosing that the nuclear fuel feedstock is processed through an initial actinide separation prior to combining with the first acid.
	MEIKRANTZ discloses a method of recovering radioisotopes (c1/22-25) and indicates that separations of uranium and thorium are well-known in the art, such as using a process that utilizes n-tributyl phosphate and a paraffin hydrocarbon as extractants (i.e., nuclear fuel feedstock is processed through an initial actinide separation prior to combining with the first acid; c3/3-8). As evidenced by MOULIN, the use of tributyl phosphate for the separation of a chemical element, namely thorium, from uranium (pg. 1, lines 9-10 and 17-18; pg. 8, lines 7-13; tributyl phosphate: pg. 10, lines 14-20) advantageously aids in the decontamination of uranium by improving the efficiency of downstream purification steps (pg. 7, lines 4-10; pg. 11, lines 3-5). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to include an initial actinide separation prior to combining with the first acid as taught by MEIKRANTZ in the method of separating thorium from uranium made obvious by modified HORWITZ.
	Regarding Claim 21, modified HORWITZ makes obvious the method for separating thorium from uranium of Claim 1. Modified HORWITZ is deficient in disclosing introducing a secondary solution comprising tributyl phosphate and a hydrocarbon to remove actinide product impurities, decay product impurities, or a combination thereof.
	MEIKRANTZ discloses a method of recovering radioisotopes (c1/22-25) and indicates that separations of uranium and thorium are well-known in the art, such as using a process that utilizes n-tributyl phosphate and a paraffin hydrocarbon as extractants (i.e., introducing a secondary solution comprising tributyl phosphate and a hydrocarbon; c3/3-8). As evidenced by MOULIN, the use of tributyl phosphate for the separation of a chemical element, namely thorium, from uranium (pg. 1, lines 9-10 and 17-18; pg. 8, lines 7-13; tributyl phosphate: pg. 10, lines 14-20) advantageously aids in the decontamination of uranium by improving the efficiency of downstream purification steps (pg. 7, lines 4-10; pg. 11, lines 3-5). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to include an initial actinide separation prior to combining with the first acid as taught by MEIKRANTZ in the method of separating thorium from uranium made obvious by modified HORWITZ.
	Regarding the limitation “to remove actinide product impurities, decay product impurities, or a combination thereof”, such a limitation is considered an intended result due to the practice of the claimed method steps. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. In this case, the practice of introducing a solution comprising tributyl phosphate and a hydrocarbon will inherently result in the removal of decay impurities and other impurities, as suggested by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: CHIOLA et al. (US Patent 3,594,117) discloses oxidation of thorium.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777